3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Amendments
In light of the claim amendments filed on 02/24/2021, as well as minor Examiner’s Amendment detailed below, the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections of claims have been withdrawn.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given via telephonic communication with attorney of record Mr. Haris Zaheer Bajwa (Reg. #67,844) on 03/05/2021.

The claims amended as follows:
1. (Previously Presented) A method for distributed multi-choice voting or ranking in a network with a plurality of nodes associated to a set of choices C {c1, .., ck, .., cn}, the method comprising:
i(t) for a first node I having a first size |vi(t)| and a second value set vj(t) for a second node j having a second size |vj(t)|;
setting a plurality of collections of memory sets for the plurality of nodes at the moment t, including a first collection of memory sets mi,k(t) for the first node I and a second collection of memory sets mj,k(t) for the second node j;
generating a first time ti for the first node I and a second time tj for the second node j;
updating the first value set vi(t) at the first time ti to obtain an updated first value set vi(ti) with an updated first size |vi(ti)|, and updating the second value set vj(t) at the second time tj to obtain an updated second value set vj(tj) with an updated second size |vj(tj)|;
updating the first collection of memory sets mi,k(t) at the time ti to obtain an updated first memory set mi,|Vi(ti)|(ti), and updating the second collection of memory sets mi,k(t) at the time tj to obtain an updated second memory set mj,|Vj(tj)|(tj);
calculating a majority vote π1 for the set of choices C; and
calculating a rank set {πk} for the set of choices C according to an operation defined by the following:

    PNG
    media_image1.png
    56
    229
    media_image1.png
    Greyscale

wherein
k is an integer number that is associated to a choice ck from the set of choices C,
mi,k(ti) is an updated first collection of memory sets,
\ is the set-theoretic difference operator, and
k is a member of the rank set {πk} that shows the rank of the choice ck. 

2. (Original) The method of claim 1, wherein the moment t includes an initial moment t0 or a moment after the initial moment t0, and the first time ti and the second time tj are generated after the moment t.

3. (Currently Amended) The method of claim 2, wherein setting the plurality of value sets includes initializing the first value set vi(t) at the initial moment t0 with a first initial vote of the first node i, and initializing the second value set vj(t) at the initial moment t0 with a second initial vote of the second node j.

4. (Currently Amended) The method of claim 2, wherein setting the plurality of collections of memory sets includes initializing the first collection of memory sets mi,k(t) at the initial moment t0 with empty sets, and initializing the second collection of memory sets mj,k(t) at the initial moment t0 with empty sets.

5. (Original) The method of claim 1, wherein the second node j includes a random neighbor of the first node i. 

6. (Original) The method of claim 1, wherein generating the first time ti and the second time tj, updating the first value set vi(t) and the second value set vj(t), updating the first collection of memory sets mi,k(t) and the second collection of memory sets mj,k(t), calculating the majority vote π1, and calculating the rank set {πk} are iterated until a convergence is achieved.

7-8. (Canceled)

9. (Original) The method of claim 1, wherein updating the first value set vi(t), updating the second value set vj(t), updating the first collection of memory sets mi,k(t), and updating the second collection of memory sets mj,k(t) includes a procedure defined by the following:
If |vi(t)| ≤ |vj(t)| then
vi(ti) := vi(t)∪vj(t), vj(tj) := vi(t)∩vj(t)
Else
	vi(ti) := vi(t)∩vj(t), vj(tj) := vi(t)∪vj(t)
End if
If vi(ti) ≠ ∅ then
	mi,|vi(ti)|(ti) := vi(ti), mj,|vj(tj)|(tj):= vj(tj)
End if
wherein 
vi(t)∪vj(t) is a union set that includes the union of the first value set vi(t) and the second value set vj(t), vi(t)∩vj(t) is an intersection set that includes the intersection of the first value set vi(t) and the second value set vj(t),
the updated first memory set mi,|Vi(ti)|(ti) is associated to the updated first size |vi(ti)|, and
the updated second memory set mj,|Vj(tj)|(tj) is associated to the updated second size |vj(tj)|.

10. (Currently Amended) The method of claim 9, wherein the intersection set vi(t)∩vj(t) is replaced with the set of choices C if the intersection set vi(t)∩vj(t) is an empty set.

11. (Original) The method of claim 9, wherein the updated first memory set mi,|Vi(ti)|(ti) is replaced with a set having one random element from the updated first value set vi(ti) if the updated first memory set mi,|Vi(ti)|(ti) is not a subset of the updated first value set vi(ti).

12. (Original) The method of claim 9, wherein updating the first collection of memory sets mi,k(t) and updating the second collection of memory sets mj,k(t) further include a procedure defined by the following:
If |vi(ti)| > 1 and |vj(tj)| > 1 then
generate a random variable u from Bernoulli distribution with success probability 0.5
If u = 1 then
mi,k(ti) := mj,k(t)
Else
	mj,k(tj) := mi,k(t)
End if
End if
wherein mi,k(ti) is an updated first collection of memory sets and mj,k(tj) is an updated second collection of memory sets.

13. (Previously Presented) A method for state-optimal ranking in a network with a plurality of nodes associated to a set of choices C {c1, .., ck, .., cn}, the method comprising:
setting a plurality of ordered sets for the plurality of nodes at a moment t, including a first ordered set ai(t) for a first node i and a second ordered set aj(t) for a second node j, setting the plurality of ordered sets comprising:
initializing the first ordered set ai(t)’s first entry at an initial moment t0 with the first node i's preferred element from the set of choices C, and initializing the first ordered set ai(t)’s other entries at the initial moment t0 with an arbitrary permutation of other elements that excludes the first node i's preferred element from the set of choices C;
initializing the second ordered set aj(t)’s first entry with the second node j's preferred element from the set of choices C, and initializing the second ordered set aj(t)’s other entries at the initial moment t0 with an arbitrary permutation of other elements that excludes the second node j's preferred element from the set of choices C;
initializing a first pointer pi(t) at the initial moment t0 to one, wherein the first pointer pi(t) includes an integer number; and
initializing a second pointer pj(t) at the initial moment t0 to one, wherein the second pointer pj(t) includes an integer number that is equal or larger than the first pointer pi(t);
generating a first time ti for the first node i and a second time tj for the second node j;
updating the first ordered set ai(t) at the first time ti and updating the second ordered set aj(t) at the second time tj according to a plurality of permutation sets, to obtain an updated first ordered set ai(ti) and an updated second ordered set aj(tj); and
calculating a rank set {πk} for the set of choices C according to one of the updated first ordered set ai(ti) or the updated second ordered set aj(tj).

14. (Original) The method of claim 13, wherein the second node j includes a random neighbor of the first node i. 

15. (Previously Presented) The method of claim 13, wherein the moment t comprises the initial moment t0 or a moment after the initial moment t0, and the first time ti and the second time tj are generated after the moment t.

16. (Original) The method of claim 13, wherein generating the first time ti and the second time tj, updating the first ordered set ai(t), updating the second ordered set aj(t) and calculating the rank set {πk} are iterated until a convergence is achieved.

17-18. (Canceled) 

19. (Original) The method of claim 13, wherein updating the first ordered set ai(t) and updating the second ordered set aj(t) include operations defined by the following:
ai(ti) := {Π1(t), Π2(t), Π3(t)}, aj(tj) := {Π4(t), Π5(t), Π6(t)};
wherein
Π1(t) is a first permutation set that includes a permutation of an intersection set A1 that preserves the order of entries in accordance with the first ordered set ai(t),
Π2(t) is a second permutation set that includes a permutation of the set-theoretic difference of a union set A2 and the intersection set A1 that preserves the order of entries in accordance with the first ordered set ai(t),
Π3(t) is a third permutation set that includes a permutation of the set-theoretic difference of the set of choices C and the union set A2 that preserves the order of entries in accordance with the first ordered set ai(t),
Π4(t) is a fourth permutation set that includes a permutation of the intersection set A1 that preserves the order of entries in accordance with the second ordered set aj(t),
Π5(t) is a fifth permutation set that includes a permutation of the set-theoretic difference of the union set A2 and the intersection set A1 that preserves the order of entries in accordance with the second ordered set aj(t), and
Π6(t) is a sixth permutation set that includes a permutation of the set-theoretic difference of the set of choices C and the union set A2 that preserves the order of entries in accordance with the second ordered set aj(t).

20. (Original) The method of claim 19, wherein calculating the intersection set A1 and the union set A2 includes operations defined by the following:

    PNG
    media_image2.png
    28
    257
    media_image2.png
    Greyscale

wherein

    PNG
    media_image3.png
    24
    39
    media_image3.png
    Greyscale
 includes a permutation of the first ordered set ai(t) that comprises the first pi(t) entries of the first ordered set ai(t), and

    PNG
    media_image4.png
    28
    39
    media_image4.png
    Greyscale
 includes a permutation of the second ordered set aj(t) that comprises the first pj(t) entries of the second ordered set aj(t).

21. (Original) The method of claim 19, wherein updating the first ordered set ai(t) and updating the second ordered set aj(t) further includes updating the first pointer pi(t) and the second pointer pj(t) according to operations defined by the following:
pi(ti) = |A2|,   pj(tj) = |A1|;
wherein |A1| is the intersection set A1’s size, |A2| is the union set A2’s size, pi(ti) is an updated first pointer and pj(tj) is an updated second pointer.

22. (Canceled) 

23. (Previously Presented) The method of claim 1, wherein calculating the majority vote π1 comprises setting the majority vote π1 equal to the updated first memory set mi,|vi(ti)|(ti) responsive to the updated first size |vi(ti)| becoming equal to one.

24. (Previously Presented) The method of claim 13, wherein calculating the rank set {πk} comprises setting the rank set {πk} equal to one of the updated first ordered set ai(ti) or the updated second ordered set aj(tj).

Allowable Subject Matter
Claims 1-6, 9-16, 19-21 and 23-24 are allowed and renumbered as claims 1-19.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Claims 1-6, 9-16, 19-21 and 23-24 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference discloses the distributed multi-choice voting or ranking including the calculating of the rank set including the operations defined in amended claim 1, nor the updating of state optimal ranking defined in amended claim 13.  During a telephonic interview with applicant’s attorney, Mr. Haris Zaheer Bajwa (Reg. #67,844) on 03/05/2021 claim amendments rolling up the aforementioned previously indicated allowable subject matter into the independent claims and clarifying claim dependency was agreed to.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154